Case 1:20-cv-24582-JLK Document 13 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-cv-24582-JLK

 VICTOR ARIZA,

        Plaintiff,

 v.

 BOHO HUNTER, LLC,

        Defendant.
                               /

                FINAL ORDER OF DISMISSAL WITH PREJUDICE

        THIS MATTER is before the Court on the Plaintiff’s Notice of Voluntary

 Dismissal with Prejudice (D.E. #12) filed February 17, 2021, in the above-styled case.

 Accordingly, after a careful review of the record and pursuant to Fed. R. Civ. P.

 41(a)(1)(A)(ii), it is

        ORDERED, ADJUDGED and DECREED as follows:

        1.      The above-styled case is hereby DISMISSED WITH PREJUDICE.

        2.      All unresolved pending motions in this case are hereby DENIED as moot.

        3.      The Clerk shall CLOSE this case.
Case 1:20-cv-24582-JLK Document 13 Entered on FLSD Docket 02/18/2021 Page 2 of 2




       DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 18th day of February, 2021.



                                                 JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE

 cc:   All Counsel of Record




                                            2
